Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1-10 are pending.
The amendment filed 4/6/2020 which amends claims 2-5 and adds claims 8-10 has been entered. 
The pending claims 1-10 are under examination.		
		   
                                               Foreign Priority  
         Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a) - (d) . The certified copy has been filed in parent Application Mexico MX/A/2017/01304 filed on 10/11/2017. Also, this application is a 371 of PCT/MX18/00105 filed 10/11/2018.

                                         Objection to drawings 
The drawings filed 4/6/2020 are objected to under 37 CFR 1.83(a) because, Figure 3C lacks the molecular weight markers for the bands of the Western Blot assay described in page 54 lines 13-14 of instant specification.  
The drawing indicated above are objected to under 37 CFR 1.83(a) because they fail to show the molecular weight labeling  as described in the specification Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	                                        Objection to specification
       The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable at page 7, line 5, page 8, lines 1, 18 and 21, and page 9, lines 2, 10-11 and 16 of the specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. 37 CFR 1.57 (d) states that an incorporation by reference by hyperlink or other form of browser executable code is not permitted. Examples of a hyperlink or a browser-executable code are a URL placed between these symbols "< >" and http:// followed by a URL address (see MPEP 608.01 ¶6.32.01(VII). Applicants may remove "http://" so that the hyperlinker becomes inactive, i.e., the content followed by Http:// can be and should be left behind; and thus, a browser will only interpret the rest of the URL as text.
                               Objection to claims  
	In claim 1, the term “bound to…” is construed as encompassing covalent and non-valent binding, since the specification does not define/describe this term. In light that claim 1 is directed to a fusion protein comprising  amino acid sequence of SEQ ID NO:2 which comprises the amino acid sequences of the adhesins FimH, PapG and CsgA wherein said sequences must be covalently linked form one another, it is suggested to change the “bound to …” to “fused to…” or “covalently linked to …”. 
 In claim 7, line 10, “resuspending the cellular pellet…” should be changed to “resuspending the cellular pellet obtained from said centrifugation…”  since the cellular pellet can be resulted from a centrifugation other than centrifuging at 5000 rpm for 10 min set forth at line 9 of claim 7.
  Claim Rejections - 35 USC § 112(b)  
 
   The following is a quotation of 35 U.S.C.O 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

            Claims 2 and 7-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
 
The claim 2 is unclear whether or not “FimH-CsgA (FC), CsgA-PapG (CP) and PapG-FimH (PF)” in the symbols “[…]” that are square brackets are the exemplary dimeric variants, which renders the claim indefinite. 
Further, the above-mentioned recitation of claim 2 is unclear whether or not the “its trimeric variants” are not limited to the “FimH-PapG-CsgA (FCP)”, “PapG-CsgA-FimH (PCF)” and “CsgA-FimH-PapG (CFP)”, because one side of square bracket is absent which leads to the breadth of “trimeric variants” being open; and thus, the limitation of claim 2 will be interpreted to contain the open square bracket. Because of this, the claim is unclear whether or not there are more trimeric variants than those which are the three trimeric variants already set forth at line 3 of claim 2. Said “more trimeric variants” can be “PapG-FimH-CsgA” and “CsgA-PapG-FimH” which are not recited in the claim. Does applicant intend to include the unrecited “more trimeric variants” in the claim in addition to those already recited trimeric variants set forth at lines 2-3 of claim 2 ? 
Claims 8-10 depend from claim 2 are also rejected.
	Claim 7 recites  “..buffer A (10 mM K2HPO4, pH7.4, 150 mM NaCl and 1 mM EDTA)…” and “…buffer B (8M guanidine hydrochloride, 100 mM NaCl and 100 mM K2HPO4, pH8)…”. The recitations are unclear whether or not “10 mM K2HPO4, pH7.4, 150 mM NaCl and 1 mM EDTA” in the parenthesis “(…)” is an exemplary buffer A’s components; i.e., the recitations are unclear whether or not parenthetical symbols limit the claimed buffer A and buffer B, or refer to exemplary buffer A and buffer B. 
Similarly, see also the recitation “…buffer C (8.5M urea, 20 mM Tris, pH7.5, 160 mM NaCl and 20 mM imidazole)…”;  “…buffer D (8M urea, 50 mM Na2HPO4, pH8, 100 mM NaCl and 500 mM imidazole)…”; and “…buffer E (25 mM Tris, pH7.5, 100 mM NaCl and 0.5 mM EDTA)…” set forth in lines 18-22 of the claim 7.  
	 Claim 7 recites  the limitation “ultracentrifuging the lysate…” at line 16 of claim 7. There is insufficient antecedent basis for “the lysate ” in the limitation of the claim. 
	Also, claim 7 recites  the limitation “the collected proteins” at line 21 of claim 7. There is insufficient antecedent basis for this limitation in the claim. 
	Further, claim 7 recites  the limitation “the refolded proteins” at line 23 of claim 7. There is insufficient antecedent basis for this limitation in the claim. 
 In addition, claim 7 is indefinite in the limitation “centrifuging  at 5000 rpm for 10 min”, because it is unclear what intermediate product when performing the process of claim 7 has been subjected to said “centrifuging”.
	 In addition, claim 7 recites “incubating at 4 [Symbol font/0xB0]C for 24 hours” (line 23 of claim 7). The recitation is unclear what product(s) is subjected to said “incubating”. 
	Claim Rejections - 35 USC § 112(d)  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

              Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “…its different dimeric variants [FimH-CsgA (FC), CsgA-PapG (CP) and PapG-FimH (PF)]…” wherein said the dimeric variants “FC”, “CP” and “PF” are construed to contain only two adhesin proteins of the FimH, CsgA and PapG. However, the claim 1 from which claim2 depends recites the fusion protein comprising SEQ ID NO:2 which requires to have all three adhesin proteins of the FimH, CsgA and PapG to be present. Thus, claim 2 fails to further limit the structure of SEQ ID NO:2 which is the amino acid sequence of the claimed fusion protein of claim 1; and therefore, claim 2 is written as an improper dependent form.  
           Applicant may cancel the claims, amend the claims to place the claim(s) in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
	
                                                  Conclusion
	Claims 2 and 7-10 are not allowed. Claim 1 is objected to (see above corresponding discussion). Yet, claim 1 would be allowable if rewritten or amended in response to the objection to claim 1 set forth above in this Office action.  Claims 3-6 will be allowed if claim 1 from which claims 3-6 depend is rewritten or amended as indicated right above.
 
Examiner remark: 
Claim 1 is free from prior art because the claimed fusion protein of claim 1 comprising SEQ ID NO:2 is free from prior art (see discussion below). 
The closest art is the reference Luna-Pineda et al. (ref U cited in PTO-892) which teaches the fusion protein comprising the adhesins in the order “FimH-CsgA-PapG-fimH-CsgA” for use as potential target vaccines against urinary tract infections (see page 1, Luna-Pineda). Also, Luna-Pineda discloses that FimH, CsgA, and PapG protein sequences from the E. coli strain CFT073 were obtained from the NCBI database having accession numbers AAN83822.1, AAN79779.1, and AAN82031.1, respectively (see page 2, right col., last paragraph, Luna-Pineda; and also see the following further discussion). 

	The amino acid sequence of FimH protein from Escherichia coli CFT073 is set forth in the following (see also ref NCBI FimH AAN83822.1 cited in PTO-892).
LOCUS       AE016771_333     303 aa            linear   BCT 31-JAN-2014
DEFINITION  FimH protein precursor [Escherichia coli CFT073].
ACCESSION   AAN83822.1
FEATURES             Location/Qualifiers
     source          1..303
                     /organism="Escherichia coli CFT073"
                     /strain="CFT073"
                     /db_xref="taxon:199310"
     Protein         1..303
                     /product="FimH protein precursor"
        1 mivmkrvitl favllmgwsv nawsfackta ngtaipiggg sanvyvnlap avnvgqnlvv
       61 dlstqifchn dypetitdyv tlqrgsaygg vlssfsgtvk yngssypfpt tsetprvvyn
      121 srtdkpwpva lyltpvssag gvaikagsli avlilrqtnn ynsddfqfvw niyanndvvv
      181 ptggcdasar dvtvtlpdyp gsvpipltvy caksqnlgyy lsgttadagn siftntasfs
      241 paqgvgvqlt rngtiipann tvslgavgts avslgltany artggqvtag nvqsiigvtf
      301 vyq

	The amino acid sequence of CsgA protein from Escherichia coli CFT073 is set forth in the following (see also ref NCBI CsgA AAN79779.1 cited in PTO-892).
LOCUS       AE016759_53   152 aa            linear   BCT 31-JAN-2014
DEFINITION  Major curlin subunit precursor [Escherichia coli CFT073].
ACCESSION   AAN79779.1
FEATURES             Location/Qualifiers
     source          1..152
                     /organism="Escherichia coli CFT073"
                     /strain="CFT073"
                     /db_xref="taxon:199310"
     Protein         1..152
                     
        1 mkllkvaaia aivfsgsala gvvpqygggg gnhggggnns gpnselniyq ygggnsalaq
       61 qadarnsdlt itqhgggnga dvgqgsddss idltqrgfgn satldqwngk dstmtvkqfg
      121 ggngaavdqt asnssvnvtq vgfgnnatah qy

	The amino acid sequence of PapG protein from Escherichia coli CFT073 is set forth in the following (see also ref NCBI PapG AAN82031.1 cited in PTO-892).
LOCUS       AE016766_119    336 aa       BCT 31-JAN-2014
DEFINITION  PapG protein [Escherichia coli CFT073].
ACCESSION   AAN82031.1
FEATURES             Location/Qualifiers
      source          1..336
                     /organism="Escherichia coli CFT073"
                     /strain="CFT073"
                     /db_xref="taxon:199310"
     Protein         1..336
                     /product="PapG protein"
     
        1 mkkwfpallf slcvsgessa wnnivfyslg nvnsyqggnv vitqrpqfit swrpgiatvt
       61 wnqcngpefa dgswayyrey iawvvfpkkv mtkngyplfi evhnkgswse entgdndsyf
      121 flkgykwder afdagnlcqk pgettrltek fndiifkval padlplgdys vtipytsgiq
      181 rhfasylgar fkipynvakt lprenemlfl fkniggcrps aqsleikhgd lsinsannhy
      241 aaqtlsvscd vpanirfmll rnttptyshg kkfsvglghg wdsivsvngv dtgettmrwy
      301 kagtqnltig srlygesski qpgvlsgsat llmilp

Although the amino acid sequences of the FimH, CsgA and PapG adhesin have been disclosed by the prior art references (see above discussed references: “NCBI FimH AAN83822.1”, “NCBI CsgA AAN79779” and “NCBI PapG AAN82031”), the references do not reasonably teach or suggest to fuse the amino acid sequences of FimH, CsgA and PapG together to arrive at the fusion protein comprising the SEQ ID NO:2 which contains the amino acid sequences of the adhesin proteins: FimH, CsgA and PapG and peptide linkers (see the discussion below). 
The non-obviousness of the amino acid sequence of the claims “fusion protein” (claim 1) over the fusion protein taught by Luna-Pineda is discussed below in light of considering signal peptide sequences for each adhesion polypeptides of FimH (F), CsgA (C) and PapG (P) and considering that mature polypeptides without corresponding signal peptides are reasonably used for constructing biologically active fusion protein thereof.
The amino acid sequence of the fusion protein comprising SEQ ID NO:2 has the order “F-C-P-F-C”; and fusion protein of  Luna-Pineda has the same order.  The adhesin polypeptides FimH (F), CsgA (C) and PapG of both the claimed fusion protein (claim 1) and the fusion protein of Luna-Pineda are derived from uropathogenic E.coli strain CFT073.
 However, instant SEQ ID NO:2 does not encompass the full-length mature sequences of each FimH, CsgA and PapG adhesins. Luna-Pineda merely discusses where the sequences of prepolypeprides (which contain the corresponding signal peptides) of FimH, CsgA and PapG, but Luna-Pineda does not the specific  sequences (see discussion below) set forth in the claimed SEQ ID NO:2, which does not permit one skilled in the art to arrive at the claimed invention based on the teaching of Luna-Pineda (see analyses below).

The full-length sequence of SEQ ID NO:2 (1,180 amino acids) is shown below. 

FimH: bold Courier Font
CsgA: bold Cambria Font
PapG: unbold Couier Font
linker peptide sequences: Underlined.

MKTANGTAIPIGGGSANVYVNLAPAVNVGQNLVVDLSTQIFCHNDYPETITDYVTLQRGS
AYGGVLSSFSGTVKYNGSSYPFPTTSETPRVVYNSRTDKPWPVALYLTPVSSAGGVAIKA
GSLIAVLILRQTNNYNSDDFQFVWNIYANNDVVVPTGGCDASARDVTVTLPDYPGSVPIP
LTVYCAKSQNLGYYLSGTTADAGNSIFTNTASFSPAQGVGVQLTRNGTIIPANNTVSLGA
VGTSAVSLGLTANYARTGGQVTAGNVQSIIGVTFVYQEAAAKEAAAKEAAAKEAAAKEAA
AK SELNIYQYGGGNSALAQQADARNSDLTITQHGGGNGADVGQGSDDSSIDLTQRGFGNS
ATLDQWNGKDSTMTVKQFGGGNGAAVDQTASNSSVNVTQVGFGNNATAHQYEAAAKEAAA
KEAAAKEAAAKEAAAKSLGNVNSYQGGNVVITQRPQFITSWRPGIATVTWNQCNGPEFAD
GSWAYYREYIAWVVFPKKVMTKNGYPLFIEVHNKGSWSEENTGDNDSYFFLKGYKWDERA
FDAGNLCQKPGETTRLTEKFNDIIFKVALPADLPLGDYSVTIPYTSGIQRHFASYLGARF
KIPYNVAKTLPRENEMLFLFKNIGGCRPSAQSLEIKHGDLSINSANNHYAAQTLSVSCDV
PANIRFMLLRNTTPTYSHGKKFSVGLGHGWDSIVSVNGVDTGETTMRWYKAGTQNLTIGS
RLYGESSKIQPGVLSGSATLLMILPGEAAAKEAAAKEAAAKEAAAKEAAAKKTANGTAIP
IGGGSANVYVNLAPAVNVGQNLVVDLSTQIFCHNDYPETITDYVTLQRGSAYGGVLSSFS
GTVKYNGSSYPFPTTSETPRVVYNSRTDKPWPVALYLTPVSSAGGVAIKAGSLIAVLILR
QTNNYNSDDFQFVWNIYANNDVVVPTGGCDASARDVTVTLPDYPGSVPIPLTVYCAKSQN
LGYYLSGTTADAGNSIFTNTASFSPAQGVGVQLTRNGTIIPANNTVSLGAVGTSAVSLGL
TANYARTGGQVTAGNVQSIIGVTFVYQEAAAKEAAAKEAAAKEAAAKEAAAKSELNIYQY
GGGNSALAQQADARNSDLTITQHGGGNGADVGQGSDDSSIDLTQRGFGNSATLDQWNGK
DSTMTVKQFGGGNGAAVDQTASNSSVNVTQVGFGNNATAHQY
For FimH polypeptide from strain CFT073,  the signal peptide sequence is “MIVMKRVITL FAVLLMGWSV NAWS” (see “Sequence feature” shown below; the link is https://www.uniprot.org/blast/?about=A0A0H2VDU7[1-24]&key=Signal%20peptide.). 


    PNG
    media_image1.png
    514
    730
    media_image1.png
    Greyscale



















         The mature polypeptide of FimH starting as “FAC…” (see the above full-length sequence of SEQ ID NO:2). However, the tripeptide “FAC” is absent in instant SEQ ID NO:2. Considering that the mature polypeptide without signal peptide is used to make the fusion protein comprising functional FimH mature polypeptide, the prior art does not reasonably teach or suggest why said tripeptide sequence “FAC” is absent in SEQ ID NO:2 of claim 1.

For CsgA polypeptide from strain CFT073,  the signal peptide sequence is “MKLLKVAAIA  AIVFSGSALA”  (see “Sequence feature” shown below; the link is https://www.uniprot.org/blast/?about=A0A0H2V6A7[1-20]&key=Signal%20peptide). 


    PNG
    media_image2.png
    409
    753
    media_image2.png
    Greyscale



         The mature polypeptide of CsgA staring as “GVVPQYGGGG GNHGGGGNNS GPN…” (see the above full-length sequence of SEQ ID NO:2). However, the amino acid sequence “GVVPQYGGGG GNHGGGGNNS GPN” is absent in instant SEQ ID NO:2. Considering that the mature polypeptide without signal peptide is used to make the fusion protein comprising functional CsgA mature polypeptide, the prior art does not reasonably teach or suggest why said amino acid sequence “GVVPQYGGGG GNHGGGGNNS GPN” are absent in SEQ ID NO:2 of claim 1.

For PapG polypeptide from strain CFT073, the signal peptide sequence is “MKKWFPALLF SLCVSGESSA” (see “Sequence feature” shown below; the link is 
https://www.uniprot.org/blast/?about=A0A0H2VDP3[1-20]&key=Signal%20peptid).


    PNG
    media_image3.png
    516
    575
    media_image3.png
    Greyscale























The mature polypeptide of PspG staring as “WNNIVFY…” (see the above full-length sequence of SEQ ID NO:2). However, the amino acid sequence “WNNIVFY” is absent in instant SEQ ID NO:2. Considering that the mature polypeptide without signal peptide is used to make the fusion protein comprising functional PspG mature polypeptide, the prior art does not reasonably teach or suggest why said amino acid sequence “WNNIVFY” are absent in SEQ ID NO:2 of claim 1.
In summary, based on the above discussion, it is concluded that there are no reasonable  rationale and motivation for one of ordinary skill in the art to make the amino acid sequence of fusion protein comprising Fihm(F), CasG (C) and PspG (P) in the order F-C-P-F-C to arrive at the claimed fusion protein comprising instant SEQ ID NO:2.  
Therefore, the claimed fusion protein comprising SEQ ID NO:2 of claim 1 is free from prior art. 
Regarding the entire amino acid sequence of the fusion protein comprising SEQ ID NO:2, the closet sequence to the SEQ ID NO:2 is SEQ ID NO:364 which was disclosed by [0026] of US20090324633 (‘633). The amino acid sequence of SEQ ID NO:364 has only 27.2% sequence identity to SEQ ID NO:2 (see the sequence alignment below, wherein Qy is SEQ ID NO:2 and Db is SEQ  ID NO:364). It is noted that in the amino acid sequence of the SEQ ID NO:364 (‘633), that amino acid residues 1-436  and 746-1180 of instant SEQ ID NO:2 are missing, and noted that the full-length of SEQ ID NO:2 has total 1180 amino acids. 

Publication No. US20090324633A1; SEQ ID NO 364
ORGANISM: Escherichia coli
  Query Match    27.2%;  Length 336;

Qy        437 SLGNVNSYQGGNVVITQRPQFITSWRPGIATVTWNQCNGPEFADGSWAYYREYIAWVVFP 496
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         28 SLGNVNSYQGGNVVITQRPQFITSWRPGIATVTWNQCNGPEFADGSWAYYREYIAWVVFP 87

Qy        497 KKVMTKNGYPLFIEVHNKGSWSEENTGDNDSYFFLKGYKWDERAFDAGNLCQKPGETTRL 556
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         88 KKVMTKNGYPLFIEVHNKGSWSEENTGDNDSYFFLKGYKWDERAFDAGNLCQKPGETTRL 147

Qy        557 TEKFNDIIFKVALPADLPLGDYSVTIPYTSGIQRHFASYLGARFKIPYNVAKTLPRENEM 616
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        148 TEKFNDIIFKVALPADLPLGDYSVTIPYTSGIQRHFASYLGARFKIPYNVAKTLPRENEM 207

Qy        617 LFLFKNIGGCRPSAQSLEIKHGDLSINSANNHYAAQTLSVSCDVPANIRFMLLRNTTPTY 676
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        208 LFLFKNIGGCRPSAQSLEIKHGDLSINSANNHYAAQTLSVSCDVPANIRFMLLRNTTPTY 267

Qy        677 SHGKKFSVGLGHGWDSIVSVNGVDTGETTMRWYKAGTQNLTIGSRLYGESSKIQPGVLSG 736
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        268 SHGKKFSVGLGHGWDSIVSVNGVDTGETTMRWYKAGTQNLTIGSRLYGESSKIQPGVLSG 327

Qy        737 SATLLMILP 745
              |||||||||
Db        328 SATLLMILP 336

   Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL LIU whose telephone number is (571)-272-0949. The examiner can normally be reached M-F 9:00 am- 6:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Samuel  W. Liu/
Examiner, Art Unit 1656

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656